I N      T H E         C O U R T O F A P P E A L S
                                                                            A T K N O X V I L L E                                                   FILED
                                                                                                                                                  April 16, 1999

                                                                                                                                              Cecil Crowson, Jr.
                                                                                                                                              Appellate C ourt
                                                                                                                                                  Clerk

H E A T H E R       N .     C O C H R A N                                                 )         J E F F E R S O N C O U N T Y
                                                                                          )         0 3 A 0 1 - 9 8 0 9 - C V - 0 0 2 9 2
P. l a i n t i f f - A p p e l l e e                                           )
                                                                                          )
                                                                                          )
            v .                                                                           )         H O N . R I C H A R D         V A N C E
                                                                                          )         J U D G E
                                                                                          )
R I C H A R D       H .     L O W E                                                       )         A F F I R M E D A S S U G G E S T E D
                                                                                          )         B Y R E M I T T I T U R
            D e f e n d a n t - A p p e l l a n t                                         )         a n d R E M A N D E D




J A M E S     W .     H A R R I S O N           O F     M O R R I S T O W N               F O R       A P P E L L A N T

P .     R I C H A R D       T A L L E Y         O F     D A N D R I D G E               F O R       A P P E L L E E




                                                                        O     P     I     N     I     O   N




                                                                                                                                G o d d a r d ,     P . J .




                          R i c h a r d         H .     L o w e         a p p e a l s           a     j u d g m e n t       r e n d e r e d   a g a i n s t       h i m

i n     f a v o r     o f       H e a t h e r         N .     C o c h r a n             i n     t h e     t o t a l     a m o u n t     o f   $ 2 7 , 5 0 0 .

H e     a r g u e s       o n     a p p e a l         t h a t      M s .          C o c h r a n ,         w h o     w a s     i n j u r e d   i n     a

v e h i c u l a r         a c c i d e n t         w i t h        M r .        L o w e ,         d i d     n o t     i n t r o d u c e     a n y     p r o o f     t o

s h o w     w h a t       h e r       f u t u r e       d r u g         e x p e n s e s             w o u l d     b e   a n d ,     c o n s e q u e n t l y ,

t h e     p o r t i o n         o f     t h e     j u d g m e n t             a l l o c a t e d           f o r     t h a t     s h o u l d   b e     r e d u c e d

t o     $ 9 0 0 0 ,       t h e       a m o u n t       o f      f u t u r e            p h y s i c i a n         e x p e n s e s     s h e   d i d       p r o v e

s h e     w o u l d       i n c u r .
                          A t     t h e       o u t s e t         w e     n o t e     t h a t       t h e r e       i s     a     d i s c r e p a n c y

b e t w e e n       t h e       s p e c i a l         v e r d i c t         r e t u r n e d         b y     t h e       j u r y       a n d     t h e       j u d g m e n t

e n t e r e d       b y     t h e       C o u r t         i n     t h a t ,     a l t h o u g h           b o t h       a s s e s s e d         d a m a g e s           t o

b e   $ 2 7 , 5 0 0 ,           t h e     i t e m s         c o m p r i s i n g           t h a t       a m o u n t       i n     t h e       s p e c i a l

v e r d i c t       f o r m       w e r e       $ 5 0 0 0         f o r     p a i n       a n d     s u f f e r i n g           u p     t o     d a t e         o f

t r i a l ,     $ 2 5 0 0         f o r       l o s s       o f     p a s t     e n j o y m e n t           o f     l i f e ,         $ 5 0 0 0       f o r

m e d i c a l       e x p e n s e s ,           a n d       $ 1 5 , 0 0 0       f o r       f u t u r e       m e d i c a l           e x p e n s e s .               T h e

j u d g m e n t       e n t e r e d ,           h o w e v e r ,           a l l o c a t e d         t h e     $ 2 7 , 5 0 0           a s     f o l l o w s :

$ 2 5 0 0     f o r       p a i n       a n d       s u f f e r i n g         b e f o r e         t r i a l ;       $ 5 0 0 0         f o r     m e d i c a l

e x p e n s e s       p r i o r         t o     t r i a l ,         a n d     $ 2 0 , 0 0 0         f o r     f u t u r e         m e d i c a l           e x p e n s e s .



                          I n     r e s p o n s e           t o     i n q u i r y         b y     t h e     C o u r t       a s       t o     t h e       f o r e g o i n g

d i s c r e p a n c y ,           c o u n s e l           f o r     M r .     C o c h r a n         c o n t e n d s         t h a t         t h e     j u d g m e n t

e n t e r e d       c o n t a i n e d           a     c l e r i c a l         e r r o r         a n d     t h e     $ 2 7 , 5 0 0           s h o u l d         b e

a l l o c a t e d         a s     f o u n d         i n     t h e       s p e c i a l       v e r d i c t .             C o u n s e l         f o r       M r .       L o w e

c o n c e d e d       t h e       s p e c i a l           v e r d i c t       o f     t h e       j u r y     s h o u l d         p r e v a i l           u n d e r       t h e

a u t h o r i t y         o f     S t a t e         v .     B o u c h a r d ,         5 6 3       S . W . 2 d       5 6 1       ( T e n n . C r i m .

A p p . 1 9 7 7 ) .             W e     a c c o r d i n g l y             w i l l     p r o c e e d         t o     t h e       d i s p o s i t i o n             o f

t h i s     a p p e a l         b a s e d       u p o n         t h e     f i g u r e s         f o u n d     i n       t h e     s p e c i a l           v e r d i c t

f o r m .



                          W i t h       r e g a r d         t o     f u t u r e       m e d i c a l         e x p e n s e s ,           t h e r e         i s     p r o o f

t h a t     M s .     C o c h r a n           w i l l       b e     r e q u i r e d         t o     c o n t i n u e         v i s i t s         t o       h e r

p s y c h i a t r i s t           f o r       p e r h a p s         a     p e r i o d       o f     f o u r       o r     f i v e       y e a r s ,         t h e

t o t a l     e x p e n s e           b e i n g       a p p r o x i m a t e l y             $ 9 0 0 0 .           W h i l e       t h e r e         i s     p r o o f

t h a t     s h e     w o u l d         i n c u r         a d d i t i o n a l         e x p e n s e s         f o r       m e d i c i n e ,           t h e r e         i s



                                                                                      2
n o   p r o o f             a t       a l l           t o   s u g g e s t           w h a t     t h a t         a m o u n t         m i g h t           b e .         T h e     o n l y

p r o o f       r e g a r d i n g                     f u t u r e       e x p e n s e s         f o r       m e d i c i n e             i s         t h e     f o l l o w i n g :



                    Q .     D o c t o r , w i t h i n r e a s o n a b l e m e d i c a l c e r t a i n t y ,
            w h a t k i n d o f f u t u r e t r e a t m e n t w i l l M s . C o c h r a n r e q u i r e
            f o r t h e c o n d i t i o n s y o u h a v e t o l d t h e j u r y a b o u t ?

                          A .       I n m y o p i n i o n s h                                 e w i l l n e e d c o n t                         i   n u i n g
            p   s   y c h i a t r i c t r e a t m e n t , p r e                               d o m i n a t e l y p s y c h                     o   t h e r a p y t o
            e   d   u c a t e h e r a b o u t h e r p r o b                                   l e m s a n d h o w t o                           m   a n a g e t h e m ,
            a   n   d m a i n t e n a n c e o n a n t i - d e                                 p r e s s a n t m e d i c i n                     e   s a n d
            t   r   a n q u i l i z e r s .

                      I t                 h   i n k t h a t i n o r d e r f o r h e r t o b e c o m f o r t a b l e
            a n d t o k                   e   e p h e r s y m p t o m s s u p p r e s s e d t h a t s h e i s g o i n g
            t o n e e d                   t   o r e m a i n o n a n t i - d e p r e s s a n t m e d i c i n e s
            i n d e f i n i               t   e l y .

                      Q .     D o c t o r , h o w l o n g d o y o u a n t i c i p a t e t h a t t h e
            t r e a t m e n t y o u h a v e s a i d s h e w i l l n e e d , h o w l o n g w i l l
            t h a t b e n e c e s s a r y ?

                              A .                 M   y e x p e       r i   e n c e     w i t   h p     e o p l       e   w   h   o     a   r   e
            c   o   n   s   c i e n t         i   o   u s a n d         m   a i n t a   i n     o n     t h e s       e   m   e   d i   c   a   t   i o n s i s         t h a t
            t   h   e       s y m p t         o   m   s a r e         s l   o w l y     s u p   p r e   s s e d         a n   d     o   v   e   r     a p e r i o       d o f
            t   h   r   e   e t o             f   i   v e y e a       r s   , b u t       w h   e r e     t h a       t i     n   d i   v   i   d   u a l h a s         h a d
            s   y   m   p   t o m s           f   o   r a l o         n g     t i m e     i t     i s     m o r       e d     i   f f   i   c   u   l t t o
            s   u   p   p   r e s s           t   h   e s y m p       t o   m s a n     d t     h e y   ’ r e         m o r   e     l   i   k   e   l y t o c o         m e
            b   a   c   k   .

                              Q   .               S o     D o   c t   o r ,     h e r e     w i t   h       M   s .     C o c h r       a n y o         u ’ r e
            s   a   y   i n   g     s h       e     w   i l l     n   e e d     p s y c   h i a t   r   i   c     t   r e a t m e       n t , s         o m e
            p   s   y   c h   o   t h e       r   a p   y s     e s   s i o n   s   a n   d m e     d   i   c   a t   i o n f o         r a t           h r e e       t o
            f   i   v   e     y   e a r           p e   r i o   d .       C o   u l d     y o u     t   e   l   l     o r g i v         e t h e           j u r   y
            w   i   t   h i   n     r e       a   s o   n a b   l e     m e d   i c a l     c e r   t   a   i   n t   y a n e           s t i m a       t e o     f   w     h a t
            t   h   e     e   x   p e n       s   e     w o u   l d     b e     f o r     t h e     p   s   y   c h   i a t r i c         t r e a       t m e n   t   a     n d
            t   h   e     p   s   y c h       o   t h   e r a   p y     f o r     a t     h r e e       y   e   a r     p e r i o       d , a           f o u r     y e     a r
            p   e   r   i o   d     a n       d     a     f i   v e     y e a   r p e     r i o d   ,       a   p p   r o x i m a       t e l y         h o w     m u c     h
            t   h   a   t     w   o u l       d     b   e i     n     d o l l   a r s     f o r     h e     r     c   a r e ?

                          A       .           N o t i n c l             u d i n g m e d         i c i n e s           a p p r o x       i   m a t e     l   y $ 1 5     0 . 0 0
            a       m o n t       h       a n d f o r a                 f i v e y e a r           p e r i o d         , a n d           t   h e n       t   h e r e a   f t e r
            s   h   e m i         g   h   t n e e d t o                 m a i n t a i n         o n t h e s           e m e d i         c   a t i o     n   s f o r       a
            l   o   n g t         i   m   e , b u t t h e                 f r e q u e n c       y o f t r             e a t m e n       t     w o u     l   d b e c     o m e
            m   a   i n t e       n   a   n c e p e r h a p             s o f s e e i           n g a p s             y c h i a t       r   i s t       o   n c e e     v e r y
            t   h   r e e         m   o   n t h s .




                                                                                                3
                        F o r       t h e     f o r e g o i n g       r e a s o n s         w e     a r e     o f   t h e     o p i n i o n         t h a t

t h e   j u d g m e n t         o f     $ 1 5 , 0 0 0       f o r     f u t u r e       m e d i c a l         e x p e n s e s       i s     n o t

s u p p o r t e d       b y     t h e       p r o o f ,     a n d     s u g g e s t         a     r e m i t t i t u r       i n     t h e       s u m   o f

$ 6 0 0 0 ,     w h i c h       r e d u c e s       t h e     f u t u r e       m e d i c a l         e x p e n s e s       t o     t h e       $ 9 0 0 0

p r o v e d .



                        I n     t h e       e v e n t     t h e     P l a i n t i f f           d o e s     n o t   a c c e p t       t h e

s u g g e s t e d       r e m i t t i t u r         w i t h i n       3 0     d a y s       a f t e r       t h e   m a n d a t e         i s     r e c e i v e d

a n d   e n t e r e d         i n     t h e     T r i a l     C o u r t ,       a     n e w       t r i a l     w i l l     b e     g r a n t e d       a s   t o

f u t u r e     m e d i c a l         e x p e n s e s .



                        F o r       t h e     f o r e g o i n g       r e a s o n s         t h e     j u d g m e n t       o f     t h e       T r i a l

C o u r t ,     a s     s u g g e s t e d         b y     r e m i t t i t u r ,         i s       a f f i r m e d     a n d       t h e     c a u s e

r e m a n d e d       f o r     f u r t h e r       p r o c e e d i n g s           n o t       i n c o n s i s t e n t       w i t h       t h i s

o p i n i o n .         C o s t s       o f     a p p e a l       a r e     a d j u d g e d         a g a i n s t     M s .       C o c h r a n .



                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
Joseph M. Tipton, Sp.J.




                                                                                4